Title: To George Washington from Lieutenant John Heard, 15 September 1777
From: Heard, John
To: Washington, George

 

Munday morning [15 September 1777] seven Oclockat the Turk’s head [Pa.]
Sir

I have just Been Down to the out gards. Saw the Ennimy. they Lay about a half mile from Brumingham meeting House[.] I Saw a Old man and he tould me that the Hessians Told him that they Where to march the ⟨illegible⟩. The Hessians are the out Gards of the army When here. I think you Could Take the hessians By Surprise. I shall Continue on this Road till further Orders[.] I send you three men that have Been into the Enimy—they thought that we Where the British Light Horse[.] they tould me that our army was part at Sweeds ford Part at Philadelphia. I think they are Come out as Spies. I am your H. Servt

John Heard Leut

